I am unable to concur in the foregoing opinion. The facts established on the trial of the case only confirm me in the opinion expressed in my dissent when the case was here on appeal from an order sustaining a demurrer to plaintiff's complaint upon the ground that it did not state facts sufficient to constitute a cause of action. See 72 N.D. 35, 4 N.W.2d 581, 141 A.L.R. 858. Nor can I agree that under the circumstances here shown the doctrine of "the law of the case" requires me to approve a pronouncement which I do not believe to be correct. See Hastings v. Foxworthy,45 Neb. 676, 63 N.W. 955, 34 LRA 321; M.E. Smith  Co. v. Kimble,38 S.D. 511, 162 N.W. 162; McGovern v. Kraus, 200 Wis. 64, 227 N.W. 300, 16 Am Bankr NS 737, 67 A.L.R. 1381. *Page 418